Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 1-24 and 36 have been cancelled.
	Claim 45 is new.
	Claims 25-35 and 37-45 are pending. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 6/30/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25-35 and 37-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Leary et al. (US 5236456) and Kay et al. (US 7132110) and Southard et al. (US 20170035937) and DiBenedetto et al. (US 20030099630) and Carter et al. (US 20160038639) and Bello et al. (Equity Journal of Science and Technology 2013;1(1):1-7) as evidenced by Fischer Scientific 2N HCl [online] retrieved on 1/4/22 from: https://www.fishersci.com/shop/products/hydrochloric-acid-solution-2n-certified-fisher-chemical/SA431500; 4 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    307
    767
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    434
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    186
    757
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    651
    media_image4.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 25, 33 and 45, O’Leary et al. teach methods of preparing an enhanced osteogenic composition by subjecting demineralized bone matrix to acid promoted cleavage extraction medium to provide a viscous liquid osteogenic composition (claims 1 and 2) which naturally contains connective tissue proteins with molecular weights greater than or equal to 3.5 kDa that promote bone growth and providing access to the connective tissue proteins derived from the demineralized bone material treated in the acidic extraction medium. Indeed, O’Leary et al. teach that the osteogenic composition effectively promotes osteogenesis (column 7, lines 24-25). O’Leary et al. teach that the contact time can vary widely, preferably about 20 minutes to 30 hours to achieve the desired result (column 4, lines 35-40). O’Leary et al. also guide the artisan to both inorganic and organic acids (column 3, lines 48-50) where the demineralization and the acid-promoted cleavage step can be accomplished synchronously by using a high enough concentration of acid, such as about 2-3N, which overlaps the claimed concentration of at least about 3.0 M to about 5.0 M, (column 4, lines 33-35; Example 1; claim 28) where the acid is the same in both steps (column 4, lines 23-26) and the contact time is readily determined based on temperature and bone tissue particle size (column 4, lines 35-40). Thus, O’Leary et al. each and suggest organic acids for the acid promoted cleavage step after the demineralization step.
With regard to instant claims 25, 31-33, 35, 36 and 45, O’Leary et al. teach that the acid promoted treatment can be done with heating to a temperature from about 30°C to about 75°C and preferable about 40° to about 55° C (column 5, lines 3-16; column 9, lines 31-34), which substantially overlaps the claimed range of between 29° C to less than 80° C. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). O’Learly et al. teach adding other components such as hydroxyapatite, inorganic elements, bone morphogenic agents or growth factors (column 6, lines 19-45 and 64-68; column 7, lines 1-14).
	With regard to instant claims 25, 28, 33, 39 and 45, O’Leary et al. teach using 2N to 3N HCl in a ratio of 15 mL/g bone powder for 2 hours (column 8, lines 60-65; claim 28) which was then drained of residual acid solution and heated to 40-50° C to achieve a viscous liquid (column 8, line 65 through column 9, line 3) and can be from 0.2 to 1 mm (column 9, lines 27-29). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As evidenced by Fisher Scientific, 2N HCl has a pH of 0.1 (bottom of page 2) and therefore the embodiment of 2N HCl will also have a pH of 0.1 as claimed in claims 25 and 33.
	With regard to instant claims 30 and 40, O’Leary et al. teach that the demineralized bone material had an average particle size of about 100 to about 300 microns (column 8, lines 38-40).
	With regard to instant claim 33, O’Leary et al. teach subjecting the viscous osteogenic composition to dialysis (column 6, lines 1-7; claim 17) using a cellulose dialysis bag (column 2, lines 55-57).
With regard to instant claim 41, O’Leary et al. teach titrating the acidic solution with a suitable basic substance to a pH of about 3 is obtained which stops the hydrolytic degradation of the proteins caused by the acid (column 5, lines 49-55). O’Leary et al. teach that the viscous liquid is soluble in solutions having a pH from about 1 to about 5 (column 7, lines 18-22).
With regard to instant claim 44, O’Leary et al. teach lyophilizing the composition (column 2, lines 447-58; column 5, lines 63-69; column 6, lines 8-11; column 9, lines 47-48). 
With regard to instant claims 25-28, 31-37 and 39, Southard et al. teach methods of processing tissues such as demineralized bone tissue with an acid solution (claims 1, 7 and 9-11), where acid processing solutions include hydrochloric acid, citric acid, malic acid and tartaric acid [0121, 0174], where the processed tissue may be demineralized bone tissue [0035; 0076-0077], where the concentration of the acid can vary from between 0.05 N and 5 N and in a ratio of acid solution to bone tissue of between 5 mL/1g to 50 mL/g [0081]. Southard et al. teach the artisan to keep the temperature no greater than about 37°C and below 50°C because temperatures above that may result in significant cell death as proteins begin to denature [0054] and suggests that the acid solution have a temperature between 15°C and 40°C [0174]. Southard et al. teach that the methods produce a viscous product, which can be a useful biological carrier for particles such as bone particles having the particulate components uniformly distributed throughout the tissue or other materials [0103, 0158-0159]. Southard et al. teach lyophilizing the product produced by the methods in the form of a powder with uniformly distributed ground demineralized bone matrix throughout [0105-0106].
With regard to instant claims 25, 26, 33 and 34, Kay et al. teach a process in claim 1:

    PNG
    media_image5.png
    390
    673
    media_image5.png
    Greyscale

	Kay et al. teach that the acidic medium to perform the extraction can be any acid including hydrochloric acid, citric acid and malic acid (column 3, lines 60-64; claim 16) and the drying can be lyophilization (claims 11 and 19). With regard to the pH, Kay et al. do not appear to define the term “about”. MPEP 2173.05(b)(III)(A) states: “In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983)…” The term “about” must be given a reasonable scope and understood in light of the technology embodied in the invention.  See Modine Mfg. Co. v. International Trade Comm'n, 75 F.3d 1545, 1544 (Fed. Cir. 1996): “Such broadening usages as "about" must be given reasonable scope; they must be viewed by the decision maker as they would be understood by persons experienced in the field of the invention. Andrew Corp. v. Gabriel Electronics, Inc., 847 F.2d 819, 821-22, 6 USPQ2d 2010, 2013 (Fed. Cir.), cert. denied, 488 U.S. 927 (1988). In the instant case, Kay et al. teach accuracy to half a pH unit, i.e., 3.5 or 5.5 (column 5, lines 15-19). Accordingly, the term “about” is reasonably construed to mean ± 0.5 pH units and a pH of, for example, “about 0.5” reasonably includes a pH of 0.45 and “about 0.5” would reasonably include a pH of 0.0 thus establishing a range of pH 0.0-4.5.
With regard to instant claims 25 and 33, Kay et al. teach 2, 3 and 5 day extractions with citric acid (Examples 1-4) thus providing extractions over 48, 72 and 120 hours.
With regard to instant claims 33, 34, 38 and 39, Kay et al. teach using 3M citric acid in a ratio of 20 mL per gram DBM for 72 hours at or below room temperature (column 12, lines 10-11). 
With regard to instant claim 44, Kay et al. teach dialyzing the acidic liquid portion for 72 hours and then lyophilizing it (column 12, lines 35-39). 
With regard to instant claim 42, Kay et al. teach adding not only other active ingredients such as osteogenic peptides and growth factors (column 5, lines 51-67) but also thickening agents such as calcium phosphate, hydroxyapatite (column 6, lines 1-12). 
With regard to instant claim 33, DiBenedetto et al. guide the artisan to using a regenerated cellulose membrane with a molecular weight cut off of 3500 to remove salt from the solution [0064]. 
With regard to instant claims 42 and 43, Carter et al. teach bone repair compositions (Abstract; claims 1-20) where collagen is used to coat the cancellous matrix (claims 16 and 17) which contains DBM powder [0033, 0034], to prevent the DBM powder from falling out [0033], where such a collagen preparation can be produced by the method of O’Leary et al. [0044]. Carter et al. teach that the composition can be in the form of granules [0041].
With regard to instant claim 42, Bello et al. teach granulation of calcium phosphate for bone graft replacement (title; abstract) by mixing the powder with aqueous solution and grinding with glass beads (page 3, 2.4 Granulation).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach using ascorbic, malic, citric, tartaric acids or combinations thereof acid extraction medium for a time period of between 48 to 120 hours at a pH between about 0.10 to 0.45. This deficiency in O’Leary et al. is cured by the teachings of Southard et al. and Kay et al. 
2. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach using a regenerated cellulose membrane to dialyze the viscous liquid composition. This deficiency in O’Leary et al. is cured by the teachings of DiBenedetto et al. 
3. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach titrating the viscous liquid composition until the enhanced osteogenic composition has a pH greater than or equal to 4.5. This deficiency in O’Leary et al. is cured by the teachings of O’Leary et al. 
4. The difference between the instant application and O’Leary et al. is that O’Leary et al. do not expressly teach the additional steps of instant claims 42 and 43. This deficiency in O’Leary et al. is cured by the teachings of Carter et al. and Bello et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical bone tissue engineering research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from bone tissue engineering, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of O’Leary et al. with ascorbic, malic, citric, tartaric acids or combinations thereof acid extraction medium for a time period of between 48 to 120 hours at a pH between about 0.10 to 0.45, as suggested by Southard et al. and Kay et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While O’Leary et al. exemplify use of the strong inorganic acid hydrochloric acid, O’Leary et al. also contemplate the use of organic acids (column 3, lines 57-59) that can be employed for the acid promoted cleavage treatment of the demineralized bone (column 4, lines 23-29). The combined references of Southard et al. and Kay et al. teach and suggest the use of organic acids such as citric, malic and tartaric acids as well as hydrochloric acid thus also rendering these acids functional equivalents for the same purpose. Accordingly, the artisan that desires to perform the organic acid embodiment in the method of O’Leary et al. would employ organic acids such as citric, malic and tartaric acids or combinations thereof with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). It is the Examiner’s position that disclosure of such organic carboxylic acids as citric acid also renders obvious other common carboxylic acids such as ascorbic acid to the ordinary artisan in this art. Furthermore, as noted above, the acid cleave medium of O’Leary et al. used 2N HCl which has a pH of 0.1 and O’Leary et al. teach using different concentrations and acids which would result in different pH values but Kay et al. guide the artisan to pH values reasonably within 0.1 to 0.45. The ordinary artisan would expect an acidic extraction medium at pH 0.1 or 0.45 to perform substantially the same and thus have a reasonable expectation of success in using any pH value between 0.1 and 0.45 for the acidic extraction medium.
With regard to the limitation of a time period of between 48 to 120 hours, the ordinary artisan in this art understands the organic carboxylic acids to be weaker acids than the strong acid HCl. As taught by Kay et al., using citric acid in the same concentration and within the same ratio to bone material as instantly claimed requires a time period of between 48 to 120 hours. Therefore, the ordinary artisan performing the method of O’Leary et al. with organic acids such as malic, citric, ascorbic or tartaric acids or combinations thereof, as suggested by Southard et al. and Kay et al., understands that it will take much longer to achieve the same result. Indeed, even O’Leary et al. teaches that the contact time can vary widely to yield the desired result (column 4, lines 35-40) and the ordinary artisan would understand using a weak acid is going to take longer to get to that result than using a strong acid in acid promoted cleavage treatment. Therefore, the ordinary artisan would have a reasonable expectation of success in performing the acid promoted cleavage step for 48-120 hours. 

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of O’Leary et al. with a regenerated cellulose membrane to dialyze the viscous liquid composition, as suggested by DiBenedetto et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. O’Leary et al. teach and suggest a cellulose dialysis bag to remove salts from the viscous liquid composition (column 2, lines 53-57) but does not specify the type of cellulose or pore size/molecular weight cut off. DiBenedetto et al. teach the artisan that desires to remove salts from a solution to use a regenerated cellulose membrane with a molecular weight cut off of 3500. Accordingly, the ordinary artisan would have a reasonable expectation of success in using a regenerated cellulose membrane having a pore size of equal to or greater than 3.5 kDa in the method of O’Leary et al. to remove the salts from the viscous liquid composition.

3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of O’Leary et al. by titrating the viscous liquid composition until the enhanced osteogenic composition has a pH greater than or equal to 4.5, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, O’Leary et al. teach titrating the acidic solution with a suitable basic substance to a pH of about 3 is obtained which stops the hydrolytic degradation of the proteins caused by the acid (column 5, lines 49-55). O’Leary et al. teach that the viscous liquid is soluble in solutions having a pH from about 1 to about 5 (column 7, lines 18-22) and neutralizing to a pH of about 3 to about 5 (column 7, lines 58-60). Accordingly, it does not appear to be inventive to titrate the acidic solution to a pH of greater than or equal to 4.5 when the ordinary artisan understands that any pH above about 3 is going to stop the hydrolytic degradation of the proteins and that solutions of about pH 5 are contemplated and to neutralize to a pH of about 5. Thus, it is merely titrating/neutralizing the acidic solution directly to a pH of about 5 with a reasonable expectation of success.
 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of O’Leary et al. with the additional steps of:

    PNG
    media_image6.png
    300
    742
    media_image6.png
    Greyscale

 , as suggested by Carter et al. and Bello et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In a first argument, O’Leary et al. teaches that the viscous liquid form is an excellent vehicle or carrier for a wide variety of medically/surgically useful substances such as DBM powder and hydroxyapatite, which are calcium phosphate materials where DBM is interpreted to read on a synthetic calcium phosphate because it has been demineralized (column 6, lines 19-68), where an advantage is for the osteogenic composition to penetrate into a porous matrix or structure (column 7, lines 43-50).  Accordingly, in practicing the injectable solution form taught by O’Leary et al. (column 7, line 20), the artisan would suspend the calcium phosphate particles, such as DBM or hydroxyapatite, in the aqueous solution and mix with the viscous liquid to make an injectable solution form of the osteogenic composition of O’Leary et al. with a reasonable expectation of success. The ordinary artisan would desire nano-sized calcium phosphate particles for the higher surface area, as compared to microparticles, for which the osteogenic viscous solution to penetrate and/or coat and thus achieve a higher loading of the particles.  
In a second argument, Carter et al. direct the artisan to combine the viscous liquid collagen of O’Leary et al. with calcium phosphate particles [0044] and teaches that the graft may be used in the form of granules formed from the enhanced bone matrix [0043]. Bello et al. teach the artisan to make granules by grinding with glass beads a mixture of the powder with an aqueous solution. It is then straightforward for the ordinary artisan to mix the viscous liquid of O’leary et al. with the synthetic calcium phosphate powder of Carter et al. and grind the mixture into solid granules as taught by Bello et al. to make the granules suggested by Carter et al. with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant respectfully submits that the combination of O'Leary et al., Kay et al., and Southard et al., DiBenedetto et al., Carter et al., Bello et al. (NPL) and Fisher 2N HCI (NPL) fails to disclose or motivate the invention recited in amended independent claims 25 and 33. Applicant notes that Kay et al. teach using from about 1.0-10.0 M citric acid at an extraction temperature of ambient or room temperature of between about 15-25° C and further preferably of between about 15-21° C which is lower than the claimed temperature of between 29° C and less than 80° C, thus teaching away from the claimed temperature range. Accordingly, Applicant respectfully submits that the combination of O'Leary et al., Kay et al., and Southard et al., DiBenedetto et al., Carter et al., Bello et al. (NPL) and Fisher 2N HCI (NPL) fails to disclose or motivate the invention recited in amended independent claims 25 and 33. Applicant’s argument has been carefully considered but is not persuasive. If the rejection was only over Kay et al., then the Examiner might agree with Applicant. However, the rejection is over a combination of references and the test for obviousness is "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 4I3, 425 (CCPA I98I) (MPEP 2145(III)).  The primary reference of O’Leary et al. teaches and suggests using both inorganic and organic acids for the extraction medium and that the heating operation can accompany the acid-promoted treatment (column 5, lines 12-14) and be from about 30° C to about 75° C (column 5, lines 3-9), which substantially overlaps the claimed range of between 29° C and less than 80° C as discussed above. The Examiner has shown that the claimed organic acids are already known in the art for the purpose of acidic extraction and the ordinary artisan would have a reasonable expectation of success in using any of those organic acids for that purpose. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Thus, the claimed organic acids, their concentration, the extraction temperature and time period of extraction are taught in the prior art and a sound prima facie case of obviousness has been made by the Examiner. Applicant has not produced any evidence supporting unexpected results. In fact, as noted in the Interview Summary filed 6/29/22, the Examiner commented that copending 16887919 did file a Declaration which demonstrated that the method of O’Leary et al. produces an osteogenic composition with tissue proteins even under the conditions tested by the Declarant. Without more, the claims as a whole are obvious over the combined references. 
With regard to instant claim 45, Applicant asserts that it was surprising that tartaric acid, while weak, yields a lighter density enhanced osteogenic composition powder as demonstrated in Example 11 [0027-0029]. However, the Examiner has two concerns. First, a text search of the specification does not indicate any disclosure of a surprising finding by the inventors. Therefore, characterization of the finding as surprising is unsupported attorney argument. See In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997) ("Geisler made no such assertion [that results were unexpected] in his application. Nor did Geisler submit any such statement through other evidentiary submissions, such as an affidavit or declaration under Rule 132 .... Instead, the only reference to unexpected results was a statement by Geisler's counsel ... that Geisler's results were 'surprising."'). The Examiner’s second concern is more problematic. Example 11, paragraphs 27-29, does not report any density of the composition. A text search of the specification for the word “density” did not result in any hits. Therefore, the Examiner does not know to what part of the specification applicant is trying to direct the Examiner’s attention towards because there does not appear to be any density data provided showing a surprising result using tartaric acid. Accordingly, these arguments are not persuasive. If Applicant has comparative data between various acids showing an unexpected result for tartaric acid, then a 1.132 Declaration might be probative and the Examiner would encourage Applicant to consider that.
Respectfully, none of Applicant’s arguments are persuasive at this time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-35 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-13 of copending Application No. 17283555 in view of O’Leary et al. (US 5236456) and Kay et al. (US 7132110) and Southard et al. (US 20170035937) and DiBenedetto et al. (US 20030099630). 
The copending application claims in claim 10:

    PNG
    media_image7.png
    246
    1439
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    357
    1446
    media_image8.png
    Greyscale

And in claim 9:

    PNG
    media_image9.png
    468
    1469
    media_image9.png
    Greyscale

The method of the copending naturally prepares a viscous liquid enhanced osteogenic composition that increases osteogenic activity by providing access to the connective tissue proteins that promote bone growth having MW greater than or equal to 3.5 kDa derived from the demineralized bone material treated in the acidic extraction medium. The copending application does not expressly teach they type of acid, the pH range, the extraction temperature, time period of treatment, ratio of acid to demineralized bone material or average particle size of the demineralized bone material. However, O’Leary et al., Southard et al. and Kay et al., discussed in detail above and those discussions are hereby incorporated by references, provide details for treating demineralized bone material in an acidic extraction medium by suggesting the types of acids including tartaric acid, the pH range of 0.1-0.45 at a temperatures greater than 25°C and less than 80° C for between 48-120 hours using an average particles size overlapping the claimed range of demineralized bone material and within the about 1 mL/g to about 100 mL/g. Thus, the ordinary artisan would have a reasonable expectation of success in performing the method of the copending application with the parameters already taught in the art. 
The copending does to expressly teach dialyzing the viscous liquid composition with a regenerated cellulose membrane having a pore size greater than or equal to 3.5 kDa. However, the ordinary artisan would desire to remove excess salts as taught by O’Leary et al. and DiBenedetto et al. guide the artisan to regenerated cellulose membranes with a MW of 3500 for removing salts. Thus, the ordinary artisan would have a reasonable expectation of removing salts from the composition with a regenerated cellulose membrane with a pore size of 3.5 kDa. 
The copending does not expressly teach titrating the composition to a pH greater than or equal 4.5. However, O’Leary et al. teach that in order to stop denaturation of the proteins, the artisan has to titrate to at least a pH of 3 and up to about 5. Accordingly, the ordinary artisan would titrate the composition of the copending application to a pH of greater than or equal to 4.5 to stop any denaturation of the desirable osteogenic proteins.
The copending does not expressly teach grinding to make granules but does teach forming granules in step (e) of claim 9. It is then obvious to the ordinary artisan in the pharmaceutical arts to grind the solid into granules with a reasonable expectation of success. The demineralized bone is interpreted to be a synthetic calcium phosphate.
The copending does not expressly teach a nano-sized calcium phosphate particle of claim 43. However, the copending does teach admixing calcium phosphate powder step (c) of claim 9 and it is merely selection of nano sized powder by the ordinary artisan to form an aqueous solution mixture for bone repair before allowing it to set into a solid state. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
Applicant asserts that the amendments and remarks presented overcome the double patenting rejection. Respectfully, the Examiner does not agree because nothing unexpected or surprising has been shown with the instant method and the secondary references fill in the gaps missing from the copending method.  The rejection is maintained at this time.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613